

115 HR 3980 IH: Hate Crimes Commission Act of 2017
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3980IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Mr. Krishnamoorthi (for himself, Mr. Raskin, Mr. Hastings, Mr. Payne, Mr. Butterfield, Mr. Pallone, Mr. Evans, Ms. Clarke of New York, Ms. Norton, Ms. Moore, Mr. Gutiérrez, Mr. Rush, Ms. Wilson of Florida, Mr. Blumenauer, Mr. Cicilline, Mr. Lowenthal, Ms. Kelly of Illinois, Mr. Huffman, Ms. Kaptur, Mr. Smith of Washington, Mr. McEachin, Mrs. Dingell, Mr. Keating, Ms. Michelle Lujan Grisham of New Mexico, Mr. Engel, Mr. Nolan, Mr. Kihuen, Mr. Ruppersberger, Mrs. Lawrence, Ms. Lofgren, Mr. McGovern, Mrs. Demings, Mr. Connolly, Mr. Yarmuth, Ms. Brownley of California, Mr. Gallego, Mr. Ted Lieu of California, Mrs. Watson Coleman, Mr. Perlmutter, Mr. Grijalva, Mr. Castro of Texas, Ms. Maxine Waters of California, Ms. Slaughter, Mr. Langevin, Mr. Sires, Mr. Espaillat, Mr. Cohen, Mr. Garamendi, Mr. Polis, Mr. Scott of Virginia, Ms. Shea-Porter, and Mr. Khanna) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a United States Commission on Hate Crimes to study and make recommendations on the
			 prevention of the commission of hate crimes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hate Crimes Commission Act of 2017. 2.FindingsThe Congress finds as follows:
 (1)The Federal Bureau of Investigation defines a hate crime to be a criminal offense—such as murder, arson, or vandalism—against a person or property motivated in whole or in part by an offender’s bias against a race, religion, disability, sexual orientation, ethnicity, gender, or gender identity.
 (2)Forty-five States and the District of Columbia have statutes criminalizing various types of bias-motivated violence or intimidation.
 (3)The Federal Government has had hate crimes statutes since 1968, with the most recent law enacted in 2009.
 (4)The impact of underreporting on hate crimes statistics hinders hate crimes prevention. (5)According to multiple, nonpartisan studies, hate crimes have increased sharply over the past year, with over 900 new hate incidents reported since November 2016.
 (6)The U.S. Commission on Civil Rights found that in 2016, there was a 6.7-percent increase in reported hate crimes since the prior year, one of the largest one-year increases in over a decade.
 (7)In May 2017, the FBI found that White supremacists and rightwing extremist groups were responsible for 49 deaths in 26 incidents between 2000 and 2016, the most of any domestic extremist group. The same report found that White supremacists and rightwing extremist groups were the largest threat of domestic terror, and were likely to continue to pose a lethal threat over the next year.
 (8)In February 2017, a White supremacist entered a bar in Kansas and shot at two Indian men, Srinivas Kuchibhotla and Alok Madasani while shouting racial epithets. Srinivas later died of his injuries.
 (9)The nonpartisan Center for the Study of Hate and Extremism documented 55 instances of anti-Semitism between January and March 2017 in New York City alone, a 189-percent increase from the same time period in 2016, and close to 100 bomb threats have been received by Jewish Community Centers and Schools.
 (10)Since January, there have been at least five attacks on LGBT centers across the country. (11)The White nationalist and neo-Nazi protests in Charlottesville, Virginia, on August 11–13, 2017, which resulted in 1 death and 20 injuries from a White nationalist driving his car into a group of counterprotesters, show the need for increased action to combat hate-based attacks.
			3.Establishment of Commission
 (a) EstablishmentThere is established the United States Commission on Hate Crimes (hereinafter in this act referred to as the Commission).
 (b)MembershipThe Commission shall be composed of 12 members. Membership of the Commission shall be appointed in accordance with the following:
 (1)Two members shall be appointed by the majority leader of the Senate. (2)Two members shall be appointed by the minority leader of the Senate.
 (3)Two members shall be appointed by the Speaker of the House of Representatives. (4)Two members shall be appointed by the minority leader of the House of Representatives.
 (5)Two members shall be jointly appointed by the two appointing officials under paragraphs (1) through (4) who are members of, or caucus with, the Democratic Party.
 (6)Two members shall be jointly appointed by the two appointing officials under paragraphs (1) through (4) who are members of, or caucus with, the Republican Party.
 (7)Not more than 6 members of the Commission shall be from the law enforcement community and not more than 6 members of the Commission shall be of the civil rights community.
 (8)Not more than six of the members shall be of the same political party. 4.Duties of the CommissionThe Commission shall investigate the following:
 (1)If there has been an increase in hate crimes during the period beginning January 1, 2007, and ending 60 days after the date of enactment of this Act.
 (2)To the extent that any increase in the commission in hate crimes is determined to exist, what factors have contributed to such increase.
 (3)What policies or actions law enforcement agencies might adopt or engage in to reduce the commission of hate crimes.
 (4)The impact of underreporting on hate crimes statistics and hate crimes prevention. 5.ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit a report to Congress and the President setting forth the results of the investigation under section 4.
 6.DefinitionIn this Act, the term hate crime means an offense under section 249 of title 18, United States Code. 